Exhibit 99.1 JOINT FILING AGREEMENT This JOINT FILING AGREEMENT is entered into as of May 20, 2014, by and among the signatories hereto. The undersigned hereby agree that the Statement on Schedule 13D with respect to the shares of common stock, no par value per share, of Telecommunication Systems, Inc. is, and any amendment thereafter signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended. J. Carlo Cannell Dilip Singh /s/ J. Carlo Cannell /s/DilipSingh Value Generation Capital Fund, LP Value Generation Capital, LLC By : Value Generation Capital, LLC, its General Partner /s/ Dilip Singh Name: Dilip Singh By: /s/ Dilip Singh Title: Manager Name: Dilip Singh Title: Manager Alfred John Knapp, Jr. Mark D. Stolper /s/ Alfred John Knapp, Jr. /s/ Mark D. Stolper John Climaco Charles M. Gillman /s/ John Climaco /s/ Charles M. Gillman
